Writ of Mandamus is DENIED; Opinion Filed August 26, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00968-CV

                     IN RE FLOYD CIRCLE PARTNERS, LLC, Relator

                  Original Proceeding from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02720-E

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Myers
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its orders of May 29, 2015 and July 13, 2015 and order the trial court to permit

relator to conduct the discovery it seeks. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). We conclude relator has failed to establish its right to mandamus relief. We deny

the petition.




                                                   /Lana Myers/
                                                   LANA MYERS
150968F.P05                                        JUSTICE